As filed with the Securities and Exchange Commission on January 6, 2010 Registration No. 333-162534 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO. 1 to FORM S-1 REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 NEW AIR, INC. (Exact name of registrant as specified in its charter) Maryland 50479 80-0447144 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) New Air, Inc. 201 N. Charles Street, Suite 3900 Baltimore, MD 21201 Telephone: (410) 539-0400 (Address and telephone number of principal executive offices and principal place of business) Lior Carmeli Chief Executive Officer New Air, Inc . 201 N. Charles Street, Suite 3900 Baltimore, MD 21201 Tel: (410) 539-0400 (Name, address and telephone number of agent for service) Copies to: Marc J. Ross, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway,32nd Fl. New York, New York 10006 (212) 930-9700 (212) 930-9725 (fax) Jonathan R. Shechter, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway,32nd Fl. New York, New York 10006 (212) 981-6774 (212) 930-9725 (fax ) 1 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective . If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One): Large accelerated fileroAccelerated fileroNon-accelerated filero Smaller Reporting Company þ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 2 CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit (1)(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (3) Common Stock, par value per share 1,499,931 $ 1.00 $ 1,499,931 $ 106.90 Total 1,499,931 $ 1.00 $ 1,499,931 $ 106.90 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. The proposed maximum offering price is based on the estimated high end of the range at which the common stock will initially be sold. (2) There is no current market for the securities and the price at which the shares held by the selling security holders will be sold is unknown.The selling shareholders will offer their shares at $1.00 per share until the Company’s shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders.In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. (3) The registrant previously paid a filing fee in the amount of $69.31. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 3 PROSPECTUS SUBJECT TO COMPLETION, DATED JANUARY 6, 2010 NEW AIR, INC. 1,499,931 Shares of Common Stock This prospectus relates to the sale of up to 1,499,931 shares of our common stock by certain existing holders of the securities named on page 32.As of December 31, 2009, shares of common stock are issued and outstanding.All costs associated with this registration will be borne by us. The selling shareholders will offer their shares at $1.00 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs and expenses of this offering. The selling shareholders will pay no offering expenses. As of the date of this prospectus, there is no trading market in our common stock, and we cannot assure you that a trading market will develop. Our common stock is not currently listed on any national securities exchange, the FINRA AQ stock market, or the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.
